DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 3/17/2022.
No prior art is being applied to Claim 1 because the prior art does not disclose or make obvious a shielded twisted pair, wherein the shielded twisted pair is disposed between the transmitting coil and the compensation coil, and the shielded twisted pair connects the received coil to the compensation coil, as best understood, in the combination, and as currently presented.
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments pertaining the IDS on page 6, the Examiner respectfully notes that applicant has not made a statement under 1.97(e) or paid the IDS fee.  As such, this IDS has not been considered.  As explained in MPEP 609.05(a) “If an information disclosure statement does not comply with the requirements based on the time of filing of the IDS as discussed in MPEP § 609.04(b), including the requirements for fees and/or statement under 37 CFR 1.97(e), the IDS will be placed in the application file, but none of the information will be considered by the examiner …. Applicant may then file a new information disclosure statement or correct the deficiency in the previously filed IDS, but the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97).” 
With regard to the arguments on pages 6-9 directed towards the previous 112 rejections and the specification amendment,
As to the 112(a) rejections and specification amendment,
As explained below, the amendment to the specification introduces new matter because the original disclosure does not disclose multiple coils are disposed around a compensation core. While applicant points to Figures 1-4, these figures do not provide support for this feature and applicant does not further clarify why the specification provides support for this feature.  As such, adding this feature to the specification introduces new matter. Furthermore, applicant has changed the core being sleeved on the transmitting coil to the core being sleeved around the transmitting coil. Such a feature is also new matter as the original disclosure explained that the core was sleeved on the transmitting coil.  While there is no requirement that applicant claim this feature, there is a difference between not claiming this level of detail in contrast with removing it from the disclosure.  
For a similar reason, applicant’s similar amendment to Claim 1 introduces new matter. 
Applicant’s amendment to Claims 7 and 8 do not overcome all of the previous issues for the reasons stated below.
Applicant’s amendment to Claims 9 and 10 do not overcome the previous rejection because neither Figure 3 and 4 or the rest of the disclosure reasonably explains the claim feature. The original disclosure does not show or explain how the received coil and compensation coil are connected into a loop or how the shielded cable allows them to form a loop. Please see the rejections of these claims below.
Applicant’s amendments to Claims 15 and 16 do not overcome the previous rejections for the reasons stated below.  
As to the previous 112(b) rejections, Applicant’s amendments to Claims 15 and 16 do not overcome the previous rejections for the reasons stated below.  
Any rejection not repeated is considered withdrawn in view of applicant’s amendments.
Information Disclosure Statement
The information disclosure statement filed 3/17/2022 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e) or because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The amendment filed 3/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant is reciting that multiple coils are disposed around a compensation core, but the original disclosure does not show or state this feature.  As such, adding this feature to the specification introduces new matter. Furthermore, applicant has changed the core being sleeved on the transmitting coil to the core being sleeved around the transmitting coil. Such a feature is also new matter as the original disclosure explained that the core was sleeved on the transmitting coil.  While there is no requirement that applicant claim this feature, there is a difference between not claiming this level of detail in contrast with removing it from the disclosure.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 9 is objected to because of the following informalities:  
As to Claim 9,
The phrase “loopby” on line 4 contains a typographical issue and it is suggested to state loop by.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “the compensation coils are disposed around the compensation magnetic core” on line 5 introduces new matter.  At issue here is that applicant does not originally disclose plural compensation coils disposed around one compensation core.  As best understood, when applicant recites plural compensation coils, applicant is referring to the coils as seen in Figure 4.  However, these coils are wound around their own respective core and they are not collectively wound around one core.  As such, this feature introduces new matter.
As to Claims 7 and 8,
The phrase “the compensation coil and the received coil are configured to respectively receive two signals, and the receiving compensation apparatus is further configured to neutralize the two signals by addition/subtraction” on lines 3-5 lacks proper written description and introduces new matter. 
1) Applicant claims that the receiving compensation apparatus is configured to neutralizes the two signals by addition/subtraction, but the claim does not recite any structural feature that is capable of performing this function.  The only structural features of the claim are the coils, the core, and the shielded cable, and none of these elements are capable of performing the above claim feature.  Because applicant is reciting that the apparatus is configured to perform the above neutralization function, applicant must be ascribing this function to one or all of the elements recited in the claim.  However, none of these elements are disclosed to perform this function, and none of the elements are capable of performing this function.  As such, this feature both introduces new matter and lacks proper written description.
2) While no longer claimed, the only feature in the disclosure stated to perform the above neutralization is the addition/subtraction circuit.  As such, read in light of the disclosure, the above claim feature raises an issue because applicant does not disclose or describe and circuit that can constitute the addition/subtraction circuit.  Applicant does not provide any example as to what this circuit is, such as whether it is a microprocessor or some other analog circuit or a combination thereof.  Applicant does not provide any guidance as to how applicant intends to implement the above addition/subtraction circuit.  As such, this feature lacks proper written description.
3) Furthermore, the phrase addition/subtraction reasonably means addition and/or subtraction, but applicant does not disclose an addition circuit or a subtraction circuit by itself that can perform the above claim phrase.  As best understood and in light of equation (3) in paragraph [0032], a the claimed circuit must perform both an addition and a subtraction, and thus an addition circuit or a subtraction circuit by itself would not be capable of implementing the required formula.  However, such circuits are reasonably included in the above claim scope. As such, this feature lacks proper written description.
As to Claims 9 and 10,
The phrase  “the received coil and the compensation coil are connected into a loop by the shielded twisted pair to implement direct neutralization of signals of a primary field” on lines 3-5 lacks proper written description and introduces new matter.
1) Applicant does not originally disclose that the received coil and compensation coil are connected in a loop by the shielded twisted pair, and the original disclosure does not state that these coils are connected in a loop by the shielded twisted pair to implement direct neutralization of signals of a primary field. The dashed line of Figure 3, as best understood, is merely showing a zoomed in portion of the figure, and Figure 4, which shows the shielded twisted pair, does not show it forming a loop as claimed.  As such, this phrase introduces new matter.
2) In light of the disclosure, the only explanation applicant provides for the above claim feature comes from paragraph [0031] which explains that the received coil and the compensation coil are directly connected into a loop, and that in this method, the transmitting coil is connected to the compensation coil by using a shielding twisted pair.  This can be seen by the dashed-line embodiment of Figure 3.  As issue here is that applicant does not reasonably explain what applicant means by connecting the compensation coil and received coil into a loop.  The zoomed 
As to Claims 13 and 14,
The phrase “the compensation coils are disposed around the compensation magnetic core” on lines 1-3 introduces new matter.  At issue here is that applicant does not originally disclose plural compensation coils disposed around one compensation core.  As best understood, when applicant recites plural compensation coils, applicant is referring to the coils as seen in Figure 4.  However, these coils are wound around their own respective core and they are not collectively wound around one core.  As such, this feature introduces new matter.
As to Claims 15 and 16,
The phrase “the receiving compensation apparatus comprises a plurality of compensation cores connected by using a wire” on lines 3-4 introduces new matter.  Claim 1 already recites “at least one compensation magnetic core” which reasonably includes all magnetic cores.  The above recitation therefore introduces new matter because applicant is distinctly claiming additional cores from those of Claim 1, but where the original disclosure does not disclose additional cores.
As to Claims 2-10 and 13-16,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the compensation coil” on lines 7 and 8 is indefinite. Applicant previously recites “compensation coils” and as such, it is unclear which coil of the coils applicant is referring to with the above phrase.

As to Claims 7 and 8,
The phrase “the compensation coil” on line 3 is indefinite.  Applicant previously recites plural compensation coils in Claim 1, and it is unclear which coil applicant is referring to with this phrase.
As to Claims 9 and 10,
The phrase “the compensation coil” on line 3 is indefinite.  Applicant previously recites plural compensation coils in Claim 1, and it is unclear which coil applicant is referring to with this phrase.
Applicant is reciting a “neutralization method” being implemented by essentially using the above coils.  As explained in MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”  This claim is essentially reciting a method step of using the coils and is therefore indefinite, and it is unclear which statutory category this claim should be treated under.
As to Claims 15 and 16,
The phrase “the receiving compensation apparatus comprises a plurality of compensation cores connected by using a wire” on lines 3-4 is indefinite.  
1) Claim 1 already recites “at least one compensation magnetic core” which reasonably includes all magnetic cores.  The above recitation therefore unclear because the difference and 
2) Applicant is reciting that the cores are connected by using a wire, and such a phrase is essentially the same as a method step of using a wire to connect magnetic cores.  As explained in MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”  This claim is essentially reciting a method step of using the coils and is therefore indefinite, and it is unclear which statutory category this claim should be treated under. As such, it is unclear under which statutory category the above claim limitation should be treated, and as such, this phrase is indefinite.  
As to Claims 2-10 and 13-16,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858